
	
		I
		112th CONGRESS
		1st Session
		H. R. 1208
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2011
			Mr. Van Hollen (for
			 himself and Mr. Sessions) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Individuals with Disabilities Education Act
		  to permit a prevailing party in an action or proceeding brought to enforce the
		  Act to be awarded expert witness fees and certain other
		  expenses.
	
	
		1.Short titleThis Act may be cited as the
			 IDEA Fairness Restoration
			 Act.
		2.Inclusion of
			 Expert Witness Fees and Other Expenses as Attorneys’ Fees
			(a)In
			 generalSection 615(i)(3) of
			 the Individuals with Disabilities Education Act (20 U.S.C. 1415(i)(3)) is
			 amended by adding at the end the following new subparagraph:
				
					(H)Inclusion of
				Expert Witness Fees and Other Expenses as Attorneys’ FeesFor the purposes of this paragraph, the
				term attorneys’ fees shall include the fees of expert witnesses,
				including the reasonable costs of any test or evaluation necessary for the
				preparation of the parent or guardian’s case in the action or
				proceeding.
					.
			(b)Effective
			 DateThe amendment made by subsection (a) shall apply to any
			 action or proceeding brought under section 615 of the Individuals with
			 Disabilities Education Act (20 U.S.C. 1415) that has not been finally
			 adjudicated as of the date of the enactment of this Act.
			
